UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6302



GRADY WILLIAM POWERS,

                                           Petitioner - Appellant,

          versus


ATTORNEY GENERAL OF NORTH CAROLINA,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Bryson City. Graham C. Mullen, Chief
District Judge. (CA-99-5-2-MU)


Submitted:   July 8, 1999                  Decided:    July 14, 1999


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Grady William Powers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Grady William Powers seeks to appeal the district court’s

orders denying relief on his petition filed under 28 U.S.C.A. §

2254 (West 1994 & Supp. 1999), and denying his motion for recon-

sideration.   We have reviewed the record and the district court’s

opinions and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See Powers v. Attorney General of North

Carolina, No. CA-99-5-2-MU (W.D.N.C. Feb. 17 & Mar. 11, 1999). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 2